Citation Nr: 0715163	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  04-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1945 to 
November 1946.  He died in 2002, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  During his lifetime, the veteran had been granted service 
connection for a partial collapse of the left lung with left 
upper lobe lobectomy, with a 30 percent evaluation from 1958, 
and for pulmonary tuberculosis (PTB), reinfection type, 
arrested, with four rib resection, with a 30 percent 
evaluation from 1958.  

3.  The veteran died in 2002 at age 75, and the principal 
cause of death was squamous cell lung cancer with metastasis, 
with other significant conditions contributing to death, but 
not resulting in the underlying cause of death, of diabetes 
(DM) and hypertension (HTN).  

4.  The veteran had not been granted service connection for 
lung cancer, diabetes or  hypertension, awards of service 
connection for those disorders was not warranted during the 
veteran's lifetime, and a preponderance of the competent 
clinical evidence on file is against a finding that the 
veteran's lung cancer was in any way causally attributable to 
his tuberculosis or surgical treatment therefore in the 
1950's.  


CONCLUSION OF LAW

Service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 3.307, 
3.309, 3.310, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate their claims, and make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant in this case was provided formal VCAA notice in 
October 2002 which informed her of the evidence necessary to 
substantiate her claim, the evidence she was responsible to 
submit, the evidence VA would collect on her behalf, and 
advised that she submit any relevant evidence in her 
possession.  This notice preceded the initial adverse rating 
decision issued in January 2003.  The veteran's service 
medical records were already on file.  The appellant 
submitted a death certificate, Internet medical articles 
about lung cancer, and certain private treatment records, 
including records of the veteran's terminal hospitalization.  
The RO twice referred the veteran's claims folder to VA 
physicians with appropriate expertise for review and 
production of opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  In June 2006, the appellant wrote that she had 
no additional evidence to submit.  All known available 
relevant evidence has been collected for review, and the 
appellant does not argue nor does the evidence on file 
suggests that there remains any additional relevant evidence 
which has not been collected for review.  The Board finds 
that VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disease or injury 
incurred or aggravated or otherwise attributable to 
incidents, injuries or diseases suffered in line of active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for certain specified diseases which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  This is referred to as secondary service 
connection.  38 C.F.R. § 3.310(a).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating or hastening death.  38 C.F.R. 
§ 3.312(4).  

In determining whether service connection is warranted for 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Analysis:  During the veteran's lifetime, he had been granted 
service connection for a partial collapse of the left lung, 
with left upper lobectomy, with a 30 percent evaluation, and 
pulmonary tuberculosis, reinfection type, arrested with four 
rib resection with a 30 percent evaluation.  This resulted in 
a 50 percent combined evaluation effective from March 1958.  
There is evidence on file indicating that his tuberculosis 
was considered completely cured by 1952.  There is no 
evidence indicating that the veteran had any form of chronic 
symptoms or otherwise found it necessary to seek or obtain 
continuing treatment for his service-connected disabilities 
for many years.  

The veteran was newly diagnosed with squamous cell carcinoma 
of the lung in early 2002.  At discovery, the cancer had 
already metastasized significantly, so it must be assumed 
that it certainly preexisted the initial diagnosis for some 
period of time.  However, there is certainly no evidence or 
competent opinion on file which shows or suggests that the 
veteran had lung cancer during or in the year immediately 
following service separation in 1946.  

The Certificate of Death indicates that the veteran was 75 
years old, and died from squamous cell lung cancer with 
metastasis.  Other significant conditions contributing to 
death, but not resulting in the underlying cause of death, 
were diabetes and hypertension.  The veteran had not been 
granted service connection for diabetes or hypertension, nor 
does the evidence on file demonstrate that either of these 
disabilities resulted from his active military service in the 
1940's.  

Submitted in support of the appellant's claim were two 
Internet medical articles about lung cancer.  Both stated 
that smoking tobacco was the number one cause of lung cancer.  
One article indicated that other factors which could 
contribute to lung cancer included lung diseases that block 
air flow to the lungs such as chronic obstructive pulmonary 
disease (COPD) or tuberculosis.  The other article indicated 
that diseases such as tuberculosis and some types of 
pneumonia often left scars on the lung which could increase 
the risk of developing cancer.  

In November 2002, the RO referred the veteran's claims folder 
for review and the production of an opinion by a physician 
with experience in PTB and other lung disorders.  This doctor 
reviewed the veteran's claims folder, including the evidence 
of the veteran's tuberculosis, and surgical treatment.  The 
VA doctor wrote that the veteran had a 50-pack-year history 
of smoking, although he had quit 15 years prior to coming to 
VA in 2002 with a left neck mass.  It was her conclusion that 
there was no evidence in the medical literature that 
pulmonary tuberculosis was a risk factor for developing 
squamous cell lung cancer.  She pointed out that smoking was 
the most significant risk factor for developing lung cancer, 
and concluded that it was not likely that the veteran's 
tuberculosis had contributed to his cause of death by lung 
cancer.  

In December 2004, the veteran's claims folder was again 
referred to a physician for review.  This was not the same VA 
doctor who had previously reviewed the record.  This 
physician also reviewed the claims folder and noted that 
squamous cell carcinoma of the lung constituted approximately 
60 to 80 percent of all cases of lung cancer.  She reported 
that this was consistent with the veteran's presentation of a 
right-sided hiatal mass and his mediastinal mass 
lymphadenopathy.  She wrote that in a minority of squamous 
cell carcinoma cases, the disease occurred peripherally, and 
may be associated with a bronchiectatic cavity or scar.  She 
reported that this would be a very unusual presentation for 
squamous cell cancer, and was not what occurred in the 
veteran's case.  She wrote that the vast majority of all lung 
cancers were caused by cigarette smoking, and it was her 
opinion that this was the cause of the veteran's terminal 
lung cancer.  She wrote that the veteran's service-connected 
history of tuberculosis and treatment therefore did not cause 
or contribute to the cause of his death.  

A clear preponderance of the clinical and other objective 
evidence on file is against the appellant's claim for service 
connection for the cause of the veteran's death.  The 
evidence against the claim includes the death certificate, 
the medical records on file, and statements of two separate 
VA physicians who reviewed the claims folder.  The evidence 
in favor of the claim is the appellant's allegation and two 
Internet medical articles about lung cancer, each of which 
that state that cigarette smoking is by far the greatest 
cause of lung cancer, though each of them note a possible 
causal connection with tuberculosis.  It is noteworthy that 
one of these articles speaks in terms of lung diseases 
blocking airflow to the lungs such as COPD or tuberculosis, 
and although the veteran is shown to have had COPD, it was 
not service connected.  Additionally, though the veteran had 
a portion of his left upper lung surgically removed, there is 
not evidence demonstrating that this surgical intervention 
resulted in a permanent block of air flow to the lungs 
consistent with an active ongoing disease process of either 
COPD or tuberculosis, the latter of which was entirely cured 
in 1952.  The other article does indicate that scarring on 
the lungs from tuberculosis can increase the risk of 
developing lung cancer, and it is unclear whether scarring 
from tuberculosis existed in the veteran, although he 
certainly would have had residual scarring from the surgery 
attributable to the lobectomy surgery he underwent.  
Ultimately, there is no direct clinical evidence documenting 
a causal connection directly from the veteran's service-
connected disability to his death causing lung cancer some 50 
years after his tuberculosis was noted to be cured.  Finally, 
there is also no evidence or opinion on file supporting a 
conclusion that the veteran's service-connected disability 
resulted in such debilitation or general impairment of health 
that it rendered the veteran materially less capable of 
resisting the effects of his lung cancer, or that his 
service-connected disabilities materially hastened his death.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


